DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are pending.
Claims 1, 6-7, 12-13, and 15 have been amended.
Claims 16-20 are new.
This action is Final.

Claim Objections
Claims 13-14 and 20 objected to because of the following informalities:
Claim 13 recites “wherein the at least one processor notifies the data of the part counter acquired by the acquisition unit” but Applicant’s specification does not appear to describe a processor notifying data. In fact, the only portion of the specification that mentions any sort of notifying is in the Related Art section in paragraph [0003] which indicates that Japanese application 2007-38580 teaches notifying data of part counter. It is unclear what notifying data entails (e.g. is it displaying a message on a screen, sending an alert to someone, or something else?). Applicant is advised to point out where in the specification notification of part counter occurs for the Examiner to determine the scope of this limitation, or to make clarifying amendments.
Claim 20 is similar in scope to claim 13 and is objected for the same reasons.

Claim 14 .
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 12, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Although claim 1 has been amended such that it no longer invokes U.S.C. 112(f) by indicating the processor performs the operations of the various units, the term “reception unit
Claim 12 is rejected under similar rationale as claim 1 because paragraph [0034] of application’s specification indicates the sleep return factor is received from the power saving button. 
Claim 12 also recites “based in the sleep return factor received by the other reception unit” but there is a lack of antecedent basis for the other reception unit.

Furthermore, claim 1 recites the limitation “the sleep transition factor being a command indicating a component part” but it is unclear what Applicant means by “indicating a component part”. Referring to Applicant’s specification, paragraph 0034 and 0049 describes receiving a sleep transition factor from a power saving button but it does not describe that it specifies, targets, or indicates any component part. It is merely a command signal provided from a button to put the image forming apparatus into a sleep state. Applicant’s paragraph 0060 describes “a component part”, but this appears to have nothing to do with the claimed sleep transition factor. Paragraph 0060 merely describes an acquisition request that is a command including an ID indicating a component part, where the counter value of the part corresponding to the ID/component part is then acquired. The acquisition request is not the same as a sleep transition factor. For the reasons described above, the scope of this limitation is unclear. For Examination purposes, based on Applicant’s specification, this limitation will be interpreted as the sleep transition factor being a command intended for a component part (e.g. a sleep transition command for an image forming apparatus).
Claim 15 contains the same limitation as claim 1 and is rejected under the same rationale.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-12 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hikichi PGPUB 2017/0289376, and further in view of Kasahara PGPUB 2015/0254540.
As per claim 1, interpreted for Examination purposes as indicated under the U.S.C. 112(b) section above, Hikichi teaches a processing apparatus [FIG. 1 MFP 100] comprising: 
a function unit [FIG. 1 printer 104] having a plurality of parts [0002 and 0028: drums]; 
at least one processor [FIG. 1 main control unit 101 and 0017-0020]; and
a memory coupled to the at least one processor, the memory having instructions that, when executed by the at least one processor [FIG. 1 HDD 107, 0016, and 0031], performs operations as:
a control unit [FIG. 3 main control unit 101] configured to acquire from the function unit data of a part counter of at least one of the parts of the function unit [0036: (acquires the most recent counter value of an item relating to the acquisition request) and 0029: (possible to send counter data to the main control unit 101)]; 
a reception unit [0016: power-saving button] configured to receive a sleep transition factor [0004: (an end request is transmitted that causes printing mechanism to perform processing prior to suspension of power), 0031, and 0032: (printer control unit 320 receives the end request, as part of the process to suspend power)] that transitions the processing apparatus to a sleep state in which power supply to the function unit is stopped [0008, 0016, and 0030: (it is reasonable for the power saving button to put the Multi Function Peripheral into a suspended state when the power saving button is pressed to implement the power saving; in the suspended state, power to the printing unit is suspended; the end request is transmitted when the power saving button is pressed)]; 
a determination unit [FIG. 3 CPU 201 within main control unit 101], the sleep transition factor being a command indicating a component part [0032: (end request is a command that is intended for the component part of printer control unit 320)]; and
an acquisition unit [FIG. 3 CPU 201 within main control unit 101] configured to acquire the data of the part counter of the at least one of the parts of the function unit [0028-0029, and 0036: (counter data of drums in printing unit 141; CPU 201 sends request to printer control unit 320 to acquire the most recent counter value of an item in printing unit 141 specified by/related to the acquisition request, and stores the value within memory associated with CPU 201)]. 

Hikichi does not explicitly teach the determination unit configured to determine whether communication with the function unit is performable, in response to the received sleep transition factor; the acquisition unit configured to acquire the data when the communication with the function unit is performable. Hikichi, in response to an end request, performs the acquiring of counter values but does not explicitly teach the 
Kasahara teaches an image forming apparatus containing a main controller that communicates with a printer engine controller and printing engine. Kasahara is therefore similar to Hikichi since they both have a main controller communicating with a printer containing the printer engine controller and printer engine. Kasahara further teaches the determination unit configured to determine whether communication with the function unit is performable [FIG. 4 and 0046: (communication error detected by a watchdog timer between main controller and printer engine controller during a power state change process)], in response to a received request [FIG. 4 step s3001 and 0047: (detects communication error when there is a power state change when a power switch is pressed)], and the acquisition unit configured to acquire the data when the communication with the function unit is performable [FIG. 5 steps s4003: (store information indicating changed power state) or FIG. 4 step s3003: (acquiring information)]. Kasahara at least teaches determining if communication can be performed between a main controller and a printer engine controller of the image forming apparatus.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Kasahara’s teachings of detecting if there is a communication error between the main control unit and the printer before acquiring data from the printer in Hikichi. One of ordinary skill in the art would have been motivated to perform this determination first in Hikichi before the main control unit sends the acquisition request to the printer because it would save time and power if there is a communication problem. For example, if there is a communication error and detection is not performed, the main control unit would send the acquisition request to the printer and wait for the printer, but the printer would not have received the message and would not respond, thereby leading the main control unit to wait for a long time and consume unnecessary power.

As per claim 2, Hikichi and Kasahara teaches the processing apparatus according to claim 1, further comprising another function unit different [Hikichi FIG. 2 scanner 102] from the function unit.

However, Hikichi shows the main control unit 101 connected to both the printing unit 141 and the scanning unit 122 [FIG. 1] and indicates that the same control of printer 104 is also performed for scanner 102 [0026]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that this means that counter information from scanner is also obtained the same way as the counter information obtained from the printer. One of ordinary skill in the art would have been motivated to also obtain counter information from the scanner to better track the condition of the Multi Function Peripheral.
As per claim 3, Hikichi and Kasahara do not teach the processing apparatus according to claim 1, wherein the acquisition unit does not acquire the data of the part counter of the at least one of the parts of the function unit when the determination unit determines that communication with the function unit is not performable [0028: acquire the counter data without the need to energize the load system (e.g. printing unit 141))]. 
As per claim 4, Hikichi and Kasahara teach the processing apparatus according to claim 1, wherein the acquisition unit transmits a predetermined acquisition request to the function unit when the determination unit determines that communication with the 
As per claim 5, Hikichi and Kasahara teach the processing apparatus according to claim 4.
Hikichi and Kasahara do not explicitly teach wherein the acquisition unit does not transmit the predetermined acquisition request to the function unit when the determination unit determines that communication with the function unit is not performable. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that if Kasahara and Hikichi determines there is a communication problem between the main control unit and the printer, the main control unit would not attempt to transmit commands or request to the printer because communication is not possible. One of ordinary skill in the art would have been motivated to stop transmitting commands or request if communication is not possible in Kasahara and Hikichi to save power and resources.
As per claim 6, Hikichi and Kasahara teach the processing apparatus according to claim 1, wherein the determination unit determines whether communication with the function unit is performable, based on predetermined information [Kasahara 0046: (communication error is detected based on expiry of time (predetermined information) indicated in a watchdog timer)], and wherein the at least one processor deletes the 
Hikichi and Kasahara do not explicitly teach deleting when the acquisition unit acquires the data of the part counter of the at least one of the parts of the function unit. 
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to delete or reset the watchdog timer values when data from the counters is acquired in Hikichi and Kasahara. One of ordinary skill in the art would have been motivated to reset the watchdog timer during this time because it allows the watchdog timer to be used again next time to check for communication errors before attempting to retrieve counter values.
As per claim 7, Hikichi and Kasahara teach the processing apparatus according to claim 6.
Hikichi and Kasahara do not explicitly teach wherein the deletion unit deletes the predetermined information when data of the part counters of all of the parts of the function unit is acquired. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to delete or reset the watchdog timer values when data from all the counters is acquired in Hikichi and Kasahara. One of ordinary skill in the art would have been motivated to reset the watchdog timer after acquiring all counter values because it provides communication error detection and ensures communication is possible during the acquiring process, and allows the watchdog timer to be used again next time to check for communication errors.
As per claim 8, Hikichi and Kasahara teach the processing apparatus according to claim 6, further comprising a storage unit configured to store the predetermined information in a case where a job using the function unit is received [Kasahara 0046: (watchdog timer stores predetermined data/time values and is thus a storage unit)]. 
As per claim 9, Hikichi and Kasahara teach the processing apparatus according to claim 1, wherein the function unit is a printer unit configured to print an image on a sheet [FIG. 1 printer 104], or a scanner unit configured to scan an image of a document [FIG. 1 scanner 102]. 
As per claim 10, Hikichi and Kasahara teach the processing apparatus according to claim 9, wherein the function unit is the printer unit [FIG. 1 printer 104], and wherein the at least one of the parts of the function unit includes any of a drum unit, an intermediate transfer belt, and a cleaning blade [0004 and 0028: drums]. 
As per claim 11, Hikichi and Kasahara teach the processing apparatus according to claim 9, wherein the function unit is the scanner unit [FIG. 1 scanner 102], and wherein the at least one of the parts of the function unit includes any of a document feeding roller, a document discharge roller, and a separation pad [0026: roller]. 
As per claim 12, Hikichi and Kasahara teach the processing apparatus according to claim 1,  wherein the at least one processor: receives a sleep return factor that returns the processing apparatus from the sleep state [Kasahara 0027 and 0032-0033: (when switch is pressed in sleep or off mode, printer is turned on)]; and control power supply to the function unit, based on the sleep return factor received by the other reception unit [Hikichi 0027: (power controller switches relay to provide power in a power-on condition) or Kasahara FIG. 1 power source unit 150 and 0028]. 

As per claim 15, Hikichi teaches a method of acquiring data of a part counter [0002: counter data] of at least one of a plurality of parts [0002: drum] of a function unit [0002: printing mechanism and 0016: printer 104], from the function unit, the method comprising: 
receiving a sleep transition factor that transitions a processing apparatus including the function unit, to a sleep state in which power supply to the function unit is stopped [0004: (an end request is transmitted that causes printing mechanism to perform processing prior to suspension of power to the printing unit), 0031, and 0032: (printer control unit 320 receives the end request)], 
the sleep transition factor being a command indicating a component part [0032: (end request is a command that is intended for the component part of printer control unit 320)];
acquiring the data of the part counter of the at least one of the parts of the function unit [0036: (acquires the most recent counter value of an item and stores the value within memory)].

Hikichi does not explicitly teach determining whether communication with the function unit is performable, in response to the received sleep transition factor, and acquiring the data of the part counter when communication with the function unit is performable. Hikichi, in response to an end request, performs the acquiring of counter values but does not explicitly teach the details of determining whether communication with the function unit is performable and acquiring the data of counters if the 
Kasahara teaches an image forming apparatus containing a main controller that communicates with a printer engine controller and printing engine. Kasahara is therefore similar to Hikichi since they both have a main controller communicating with a printer containing the printer engine controller and printer engine. Kasahara further teaches determining whether communication with the function unit is performable [FIG. 4 and 0046: (communication error detected by a watchdog timer between main controller and printer engine controller during a power state change process)] in response to reception of the transition factor [FIG. 4 step s3001 and 0047: (detects communication error when there is a power state change)], and acquiring the data when communication with the function unit is performable [FIG. 5 steps s4003: (store information indicating changed power state) or FIG. 4 step s3003: (acquiring information)]. Kasahara at least teaches determining if communication can be performed between a main controller and a printer engine controller of the image forming apparatus.
The combination of Hikichi with Kasahara therefore yields Hikichi’s main control unit detecting if there is a communication error with the printer control unit when the main control unit receives a command from the power button to transition from the activated state into the suspended, and thereafter upon determination that there is no 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Kasahara’s teachings of detecting if there is a communication error between the main control unit and the printer before acquiring data from the printer in Hikichi. One of ordinary skill in the art would have been motivated to perform this determination first in Hikichi before the main control unit sends the acquisition request to the printer because it would save time and power if there is a communication problem. For example, if there is a communication error and detection is not performed, the main control unit would send the acquisition request to the printer and wait for the printer, but the printer would not have received the message and would not respond, thereby leading the main control unit to wait for a long time and consume unnecessary power.
Claim 16 is similar in scope to claim 4 as addressed above and is thus rejected under the same rationale.
Claim 17 is similar in scope to claim 6 as addressed above and is thus rejected under the same rationale.
Claim 18 is similar in scope to claim 9 as addressed above and is thus rejected under the same rationale.
Claim 19 is similar in scope to claim 12 as addressed above and is thus rejected under the same rationale.

Claims 13-14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hikichi PGPUB 2017/0289376 in view of Kasahara PGPUB 2015/0254540, and further in view of Aizono PGPUB 2013/0051819.
As per claim 13, Hikichi and Kasahara teach the processing apparatus according to claim 1.
Hikichi and Kasahara do not explicitly teach wherein the at least one processor notifies the data of the part counter acquired by the acquisition unit. Although Hikichi and Kasahara describes responding to an inquiry from an application without resupplying power to printing mechanism to acquire counter data [0006], Hikichi and Kasahara do not provide any additional details of the responding/notifying. 
Aizono teaches an image forming apparatus containing a printer and scanner, and obtaining counter values from printing components to determine if servicing is needed. Aizono is therefore similar to Hikichi and Kasahara and are in the same field of endeavor. Aizono further teaches wherein the at least one processor notifies the data of the part counter acquired by the acquisition unit [0008, 0061, and 0063-0064: (displays counter information on the display unit)]. Aizono teaches the displaying of the acquired counter information.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Aizono’s teachings of displaying the acquired counter values of parts of a printer in Hikichi and Kasahara. One of ordinary skill in the art would have been motivated to display/notify the acquired counter values in Hikichi and Kasahara to warn or notify a service operator that it is time to replace printing parts 
As per claim 14, Hikichi, Kasahara, and Aizono teach the processing apparatus according to claim 13, wherein, when an acquisition request of the part counter of the function unit is received, the notification unit acquires the data of the part counter from the function unit and notifies the acquired data of the part counter, or notifies the data of the part counter previously acquired from the function unit, based on a state of the function unit [Aizono 0063-0064, 0104, and 0106: (request to acquire counter and performing transmission processing as a result to display/notify on screen)]. 

Claim 20 is similar in scope to claim 13 as addressed above and is thus rejected under the same rationale.


Response to Arguments
Applicant's arguments filed 6/15/2021 have been fully considered but they are not persuasive. Applicant states on page 10 paragraph 4 that “In the Office Action, the Examiner states that “Hikichi does not explicitly teach…the sleep transition factor being a command indicating a component part;;””. Applicant next argues on page 11 paragraph 3, that the determination in Kasahara is based on a response of one controller to a request from another controller, whereas in the claimed invention, the determination is in response to the received sleep transition factor, the sleep transition .
First, it is noted that the amended limitation “the sleep transition factor being a command indicating a component part” is unclear for the reasons described in the U.S.C. 112(b) rejection above. For purposes of Examination, this limitation is interpreted as the sleep transition factor being a command intended for a component part.
Regarding Applicant’s statement that “In the Office Action, the Examiner states that “Hikichi does not explicitly teach…the sleep transition factor being a command indicating a component part;;””, it is noted that this not stated in the previous Office Action. The limitation “the sleep transition factor being a command indicating a component part” is a new limitation added by Applicant and thus could not have been addressed by the Examiner in the previous Office Action. In the current Office Action however, the limitation “the sleep transition factor being a command indicating a component part” is addressed by Hikichi as described in the U.S.C. 103(a) rejection above. Hikichi’s end request is equivalent to Applicant’s sleep transition factor, and Hikichi’s end request is intended for a component part (e.g. printer control unit 320). Thus Hikichi does teach the limitation “the sleep transition factor being a command indicating a component part”.
Regarding Applicant’s argument that the determination in Kasahara is based on a response of one controller to a request from another controller, Applicant fails to point out how this is different from that of the claimed invention. Applicant merely repeatedly states that Kasahara does not teach the limitation “determination in response to the received sleep transition factor, the sleep transition factor being a command indicating a 
 Meanwhile, Kasahara is relied on by the Examiner to show that when a power button is pressed, determining if communication is possible between the main controller and printer engine controller (using a watchdog timer), and if communication is possible (e.g. no communication error), the process continues and information is acquired as shown in FIG. 4 and FIG. 5. Examiner indicated the combination of Hikichi with Kasahara therefore yields: when a power button is pressed, an end request is generated to the main control unit, and a watchdog timer would similarly detect if there is a communication error between the main control unit and the printer control unit before the main control unit acquires information/counter values.
	For the reasons described above, the previously applied prior art references are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY CHAN whose telephone number is (571)270-5134.  The examiner can normally be reached on Monday - Friday 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 5712724147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DANNY CHAN/Primary Examiner, Art Unit 2186